Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The disclosure is objected to because of the following informalities: Applicant is requested to change “The controller 110 can include an antenna configuration service 112”, see paragraph [0023] to --- The controller 110 can include an antenna configuration service 212 ---, for consistency with the number in figure 1.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.




5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claim 1-2, 13-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman et al. (US 2016/0255603 – IDS record), hereinafter referred to as Venkatraman.
Regarding claim 1, Venkatraman discloses: (1) a wireless node 1220-fig.12, which is an access point in communication with multiple locations visited by wireless mobile device, see 0026 and figure 11; (2) the antenna gain pattern (estimates of antenna gain) will generally represent the gain pattern for a particular antenna configuration and a particular antenna direction, see 0108; (3) antenna information such as antenna model, type, maximum gain, gain pattern, etc., can be provided as assistance data to one or more wireless devices, see 0109 (corresponding to determining a plurality of estimates of antenna gain for an antenna associated with a wireless access point (AP), the plurality of estimates of antenna gain relating to a plurality of wireless stations associated with the AP); (4) antenna gain information and antenna orientation for AP, see 0058; (5) transmission power, phase, gain pattern, antenna direction of the AP 300-fig.3 are considered as a plurality of properties for the antenna, see 0062 (corresponding to determining an orientation for the antenna based on the plurality of estimates of antenna gain and a plurality of properties for the antenna).
	Venkatraman, however, fails to mention specifically a plurality of estimates of antenna gain for an antenna associated with a wireless AP.
         It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ the antenna gain pattern for a configuration of an antenna and an antenna direction into the system of Venkatraman.  The suggestion/motivation for doing so would have been to provide antenna information to lead to accurate position about the AP’s antenna and the antenna attributes without hampering or degrading performance. 
	Regarding claim 2, Venkaraman discloses: (1) signal strength measurements (e.g., RSSI measurements), see 0045; computing path loss, see 0126; transmission power, see 0133 (corresponding to determining a received signal strength indication (RSSI), a path loss and a transmission power for a first STA of the plurality of STAs); (2) the antenna information provided to the mobile device that is to measure signal strength for the signals from the wireless node may include the transmitter gain for the node, antenna gain pattern information, antenna type/model information, antenna configuration information (e.g., information about the antennas activated, their transmission power, phase information, orientation, etc.), antenna diversity information, etc. Based on (1) and (2) an antenna gain can be estimated for the first STA based on the RSSI, path loss and transmission power.
	Regarding claim 13, this claim has similar limitations as those of claim 1.  Therefore, it is rejected under Venkatraman for the same reasons as set forth in the rejection of claim 1. The AP 300-fig.3 includes a non-transitory computer readable storage medium having computer-readable program code when executed by a computer processor would perform the claimed steps.
Regarding claim 14, this claim has similar limitations as those of claim 2.  Therefore, it is rejected under Venkatraman for the same reasons as set forth in the rejection of claim 2.
Regarding claim 16, this claim has similar limitations as those of claim 1.  Therefore, it is rejected under Venkatraman for the same reasons as set forth in the rejection of claim 1.
Regarding claim 17, this claim has similar limitations as those of claim 2.  Therefore, it is rejected under Venkatraman for the same reasons as set forth in the rejection of claim 2.



                                  Allowable subject matter
7.	Claims 3-12, 15 and 18-20 would be allowable if rewritten or amended to include all of the limitations of the base claim and any intervening claims.

                                 Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Friday et al. (US 2016/0323754); Smyth (US 11476923); Zohoorian et al. (US 2011/0191647) are cited, and considered pertinent to the instant specification.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465